DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 7, and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iwata (US 2006/0244346) in view of Ishikawa et al. (US 2011/0227457).
With respect to claim 1, Iwata discloses a resonator element (Fisg1-2) comprising: a substrate (item 2) having a front surface and a back surface and a plurality of edges that connect the front surface and the back surface (Fig 1), and having a vibration portion (item 4) and an outer edge portion (item 5) formed integrally with an outer edge of the vibration portion (Figs 1-2), the outer edge portion has a larger thickness than that of the vibration portion (Figs 1-2); and an electrode (items 10a-10b, 11a-11b, 12a-12b) formed on either the front surface or the back surface of the substrate (Figs 1-2); wherein the electrode includes: an excitation electrode (items 10a-10b) that is located on vibration portion (Figs 1-2); and a lead electrode (items 11a-11b) that extends from the excitation electrode toward a first edge that is one of the plurality 
Iwata does not disclose that the electrode includes a lower conductive layer and an upper conductive layer that is located on the lower conductive layer, the pair of outer edges being defined by a pair of outer edges of the lower conductive layer; and a pair of edges of the upper conductive layer that extend along the direction are arranged between the pair of outer edge of the lower conductive layer in a plan view of the substrate.
Ishikawa et al. teaches a piezoelectric resonator element (Fig 1B) in which the electrode includes a lower conductive layer (Cr layer) and an upper conductive layer (Au layer) that is located on the lower conductive layer (Fig 1B), the pair of outer edges being defined by a pair of outer edges of the lower conductive layer; and a pair of edges of the upper conductive layer that extend along the direction are arranged between the pair of outer edge of the lower conductive layer in a plan view of the substrate.(Fig 1B wherein the edges of the upper and lower layers are aligned, therefore the pair of edges of the upper layer are between the pair of edges of the lower layer).

With respect to claim 3, the combination of Iwata and Ishikawa et al. discloses the resonator element according to claim 1. Iwata discloses that the electrode further includes a pad electrode (items 12a-12b) provided on the outer edge portion along a second edge intersecting the first edge of the substrate (Figs 1-2); and the pad electrode is electrically connected to the excitation electrode via the lead electrode (Figs 1-2).
With respect to claim 4, the combination of Iwata and Ishikawa et al. discloses the resonator element according to claim 1. Ishikawa et al. discloses that a material of the upper conductive layer is selected from the group consisting of Au, Ag, and Pt; and a material of the lower conductive layer is selected from the group consisting of Cr, Ni, Ti, and NiCr alloy (Fig 1B, lower electrode labeled as Cr and the upper electrode s labeled as Au).
With respect to claim 5, the combination of Iwata and Ishikawa et al. discloses the resonator element according to claim 1. Iwata discloses a resonator comprising; the resonator element and a package (item 21) storing the resonator element (Fig 2).
With respect to claim 7, the combination of Iwata and Ishikawa et al. discloses the resonator element according to claim 1. Iwata discloses an electronic device comprising; the resonator element an electronic element (item 41); and a container equipped with the resonator element and the electronic element (Fig 3).
With respect to claim 14, the combination of Iwata and Ishikawa et al. discloses the resonator element according to claim 1. Iwata discloses a mobile body comprising an electronic control unit, wherein the electronic control unit comprises the resonator element (Paragraph 4).
With respect to claim 15, the combination of Iwata and Ishikawa et al. discloses the resonator according to claim 5. Iwata discloses a mobile body comprising an electronic control unit, wherein the electronic control unit comprises the resonator element (Paragraph 4).
With respect to claim 16, the combination of Iwata and Ishikawa et al. discloses the electronic device according to claim 7. Iwata discloses a mobile body comprising an electronic control unit, wherein the electronic control unit comprises the resonator element (Paragraph 4).
Claims 9 and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iwata in view of Ishikawa et al. and Ishii (US 2013/0043959).
With respect to claim 9, the combination of Iwata and Ishikawa et al. discloses the electronic device according to claim 7.
Iwata does not disclose that the electronic element is at least one of thermistor, condenser, reactance element or semiconductor element.
Ishii teaches a piezoelectric resonator element in which the electronic element is at least one of thermistor, condenser, reactance element or semiconductor element (Paragraphs 46-48).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the electronic elements of Ishii with the resonator device of Iwata for 
With respect to claim 11, the combination of Iwata and Ishikawa et al. discloses the resonator element according to claim 1.
Iwata does not disclose a housing that includes a display unit and the resonator element.
Ishii teaches a piezoelectric resonator element including a housing that includes a display unit and the resonator element (Paragraphs 229-230)
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the display of Ishii with the portable device of Iwata for the benefit of providing a visual interface for the electronic device (Paragraphs 229-230 of Ishii). 
With respect to claim 12, the combination of Iwata and Ishikawa et al. discloses the resonator according to claim 5.
Iwata does not disclose a housing that includes a display unit and the resonator element.
Ishii teaches a piezoelectric resonator element including a housing that includes a display unit and the resonator element (Paragraphs 229-230)
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the display of Ishii with the portable device of Iwata for the benefit of providing a visual interface for the electronic device (Paragraphs 229-230 of Ishii). 
With respect to claim 13, the combination of Iwata and Ishikawa et al. discloses the electronic device according to claim 7.

Ishii teaches a piezoelectric resonator element including a housing that includes a display unit and the resonator element (Paragraphs 229-230)
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the display of Ishii with the portable device of Iwata for the benefit of providing a visual interface for the electronic device (Paragraphs 229-230 of Ishii). 
Allowable Subject Matter
Claims 2, 6, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or suggest “wherein the upper conductive layer is circumferentially recessed relative to an outer peripheral edge of the lower conductive layer in a plan view” in combination with the remaining elements of claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837